MR. JUSTICE PRINGLE
delivered the opinion of the Court.
The issue before this court is whether the trial court’s action in suppressing both an out-of-court and an in-court identification was proper. The case was later dismissed and the People have appealed from the trial court’s ruling on the suppression of the identification evidence.
*71From the state of the record before us, we are unable to determine the facts necessary for us to base an informed opinion in this case. We therefore, dismiss the appeal.